Citation Nr: 1441839	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  05-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of malaria.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than June 5, 2007 for the grant of service connection for ischemic heart disease.  

4.  Entitlement to an initial schedular rating in excess of 30 percent for ischemic heart disease post coronary artery bypass graft (CABG), prior to August 6, 2008, to include the question of whether a temporary total rating is warranted.

5.  Entitlement to a schedular rating in excess of 30 percent for ischemic heart disease post CABG, since December 1, 2008.  

6.  Entitlement to an extraschedular rating for ischemic heart disease post CABG (exclusive of the period during which the Veteran was in receipt of a temporary total rating).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004, April 2012, and August 2012 rating decisions.  The May 2004 rating decision was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and the April and August 2012 rating decisions were issued by the RO in Wichita, Kansas, which has certified the case for appellate review.  

In the May 2004 rating decision, the RO confirmed and continued a previous denial of service connection for PTSD and found that new and material evidence had not been submitted to reopen a claim for service connection for residuals of malaria.  The Board remanded these claims in February 2008 and, in a January 2009 decision, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen claims for service connection for PTSD and residuals of malaria.  

The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the January 2009 Board decision that declined to reopen the claims for service connection for PTSD and malaria.  

In April 2010, the Board reopened the claims for service connection for PTSD and malaria, and remanded the reopened claims for further development.  In the April 2012 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective December 8, 2003, representing a full grant of the benefit sought with respect to this issue.  The Veteran subsequently appealed the initial rating assigned for his service-connected PTSD.  

In the August 2012 rating decision, the RO granted service connection and assigned an initial 30 percent rating for ischemic heart disease post CABG, effective June 5, 2007.  A 100 percent rating was assigned from August 6, 2008, and the 30 percent rating was resumed, effective December 1, 2008.  The Veteran subsequently appealed the effective date of the grant of service connection, the initial rating assigned for ischemic heart disease, and the effective date of the grant of the 100 percent rating for that disability.  

In the March 2014 statement of the case (SOC), the RO characterized the issues pertaining to the Veteran's service-connected ischemic heart disease as entitlement to an effective date earlier than June 5, 2007 for the grant of service connection, entitlement to an initial rating in excess of 30 percent, and entitlement to an effective date earlier than August 6, 2008 for the grant of an increased rating of 100 percent.  Despite this characterization of the issues, the matter of entitlement to an effective date earlier than August 6, 2008 for the grant of a 100 percent rating for ischemic heart disease is subsumed in consideration of entitlement to an initial rating in excess of 30 percent for this disability prior to August 6, 2008.  In essence, by asserting that he is entitled to an earlier effective date for the grant of a 100 percent rating, he is asserting that the initial rating for the service-connected ischemic heart disease, prior to August 6, 2008, should be 100 percent.  This matter will be addressed in consideration of entitlement to a higher initial rating.  

Furthermore, because all the questions that would pertain to an earlier effective date issue (when entitlement to a 100 percent rating arose) are part of the perfected appeal regarding the initial rating prior to August 6, 2008-namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 100 percent rating arose, that is, when the 100 percent "staged rating" should begin-there remains no question of effective date for rating that is not included in adjudication of the claim for an initial rating in excess of 30 percent prior to August 6, 2008 and the Veteran is not prejudiced by this characterization of the claim.  Moreover, as the RO considered whether a temporary total rating pursuant to 38 C.F.R. § 4.30 was warranted prior to August 6, 2008, in its discussion of the matter of entitlement to an effective date earlier than August 6, 2008 for the grant of a 100 percent rating for ischemic heart disease in the March 2014 SOC, the Veteran is not prejudiced by the inclusion of this matter in consideration of entitlement to a higher initial schedular rating prior to August 6, 2008.  

In his March 2013 notices of disagreement (NODs) with the April and August 2012 rating decisions, the Veteran asserted that he was entitled to higher initial ratings for his PTSD and ischemic heart disease, and was also entitled to a TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During a July 2011 VA examination, the Veteran reported that he was currently unemployed and the cause of his retirement was a medical/physical problem (specifically, heart surgery and cancer).  As the record indicates that the Veteran is unemployed due to his service-connected ischemic heart disease, the Board has jurisdiction over the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial rating.  Moreover, the RO addressed the issue of entitlement to a TDIU in an April 2014 rating decision and a statement of the case (SOC), and the Veteran subsequently filed a statement in lieu of a VA Form 9 in May 2014, perfecting his appeal.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  While these records were associated with the e-folder at the time of issuance of the March and April 2014 SOCs addressing the higher initial rating, earlier effective date, and TDIU claims on appeal, they were associated with the e-folder after issuance of the most recent supplemental statement of the case (SSOC) addressing the claim for service connection for malaria, issued in April 2012.  Nevertheless, as these records do not show current residuals of malaria, they are not relevant to the claim for service connection decided below.  Accordingly, remand for review by the Agency of Original Jurisdiction (AOJ) is not necessary.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).  

The VBMS e-folder does not include any additional relevant evidence.  However, the VBMS e-folder includes an August 2014 claim for service connection for chloracne.  The issue of entitlement to service connection for chloracne has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement an initial rating in excess of 30 percent for PTSD, entitlement to a schedular rating in excess of 30 percent for ischemic heart disease post CABG since December 1, 2008, entitlement to an extraschedular rating for ischemic heart disease post CABG, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently have residuals of malaria.  

2.  The Veteran never filed a claim for service connection for ischemic heart disease; the RO conducted a de novo review of his claims file pursuant to the Nehmer Court Order in July 2012.  

3.  Ischemic heart disease was added to the list of diseases presumed to be related to herbicide exposure, effective August 31, 2010.  

4.  From June 5, 2007 to August 5, 2008, ischemic heart disease was manifested by METS of 6:10 and ejection fraction of no less than 61 percent; there is no evidence of congestive heart failure, workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent; during this period, the Veteran's ischemic heart disease did not require surgery necessitating at least one month of convalescence or surgery with severe postoperative residuals.  

5.  The Veteran was admitted to the hospital to undergo a CABG for his ischemic heart disease on August 5, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of malaria are not met or approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an effective date prior to June 5, 2007, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.400, 3.816 (2013).

3.  The criteria for an initial schedular rating in excess of 30 percent for ischemic heart disease, to include a temporary total rating, prior to August 5, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.30, 4.104, Diagnostic Codes 7005, 7017 (2013).

4.  Effective August 5, 2008, the criteria for a 100 percent rating for ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.30, 4.104, Diagnostic Code 7017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claims for an earlier effective date for the grant of service connection for ischemic heart disease post CABG and the claim for a higher initial schedular rating for ischemic heart disease prior to August 6, 2008 are downstream issues, which were initiated by an NOD.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice regarding these issues.  

Regarding the claim for service connection for residuals of malaria, in February 2004 and April 2008 VCAA letters, the Veteran was advised that new and material evidence was required to reopen his claim for service connection for residuals of malaria and was informed of the information and evidence necessary to substantiate the underlying claim for service connection.  The April 2008 letter included notice of the type of evidence necessary to establish a disability rating or effective date, pursuant to the holding in Dingess.  After issuance of the April 2008 notice letter, the claim was readjudicated in July 2008 and April 2012 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board notes that the Veteran was not provided a VCAA notice letter specifically advising him of the information and evidence necessary to substantiate a claim for entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30.  Nevertheless, the Board finds that this has not affected the essential fairness of the adjudication of the claim for an initial schedular rating in excess of 30 percent for ischemic heart disease post CABG prior to August 6, 2008, to include the question of whether a temporary total rating is warranted during this period, and that the Veteran was not prejudiced thereby.  In this regard, the Board notes that the March 2014 SOC included the pertinent regulation, 38 C.F.R. § 4.30.  In addition, the Veteran has been represented by an attorney during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with a VA examination which included a medical opinion addressing the Veteran's claimed residuals of malaria.  This opinion was supported by a rationale and is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim for an earlier effective date prior to June 5, 2007 for the grant of service connection for ischemic heart disease post CABG turns on when and if the Veteran filed a claim for service connection for this disability, accordingly, remand to obtain a retrospective medical opinion is not needed to fairly decide this claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Further, the evidence of record adequately describes the Veteran's ischemic heart disease during the period prior to August 6, 2008 in order to evaluate this disability according to the pertinent schedular criteria.  Therefore, a retrospective medical opinion regarding this claim is also not necessary.  
 
The claim for service connection for residuals of malaria was remanded in April 2010 in order to afford the Veteran a VA examination to obtain a medical opinion regarding the Veteran's claimed residuals of malaria.  The July 2011 VA examination report is responsive to the April 2010 remand directives and, as indicated, is adequate.  In making this determination, the Board has considered that, in the April 2010 remand, the Board instructed that the examiner should address the Veteran's statements as to continuity of symptoms.  The July 2011 VA examiner interviewed the Veteran and recorded his history, including his report of recurrences of symptoms similar to those he experienced in service in 1986-1987 and 1994-1995; however, the Veteran himself reported during that examination that he had been healthy since the 1994-1995 recurrence.  The examiner specifically discussed the recurrences of these symptoms as reported by the Veteran in providing her July 2011 opinion.  As the VA examiner considered and addressed the Veteran's reported history, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the claims file includes VA treatment records dated from January to September 1993, from January 1997 to October 2008, and from July 2010 to March 2014.  In an April 2005 statement, the Veteran reported treatment at the Kansas City VA Medical Center (VAMC) from 1989 to the present.  A May 2001 VA treatment record indicates that the Veteran was diagnosed with degenerative joint disease (DJD) at the Topeka VAMC five years earlier (so in 1996).  While this evidence suggests the presence of records dated prior to January 1993 and between September 1993 and January 1997 may be available, these records could not show current residuals of malaria during or proximate to the present claim for service connection (the matter on which the service connection claim turns) nor would such records show a claim for service connection for ischemic heart disease or be pertinent to the issue of entitlement to an initial schedular rating in excess of 30 percent for that disability, prior to August 6, 2008.  Accordingly, remand for these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The issue of entitlement to a higher initial rating for PTSD is being remanded below to obtain outstanding VA treatment records, as during the July 2011 VA examination, the examiner noted that the Veteran's last psychiatric visit was in March 2010, indicating that additional records dated between October 2008 and July 2010 are available.  However, a psychiatric treatment record would not include evidence of current malaria residuals, and the Veteran himself reported in July 2011 that his last recurrence of symptoms he attributed to malaria had been in 1994-1995 and he had been healthy since.  Thus, this record would not be pertinent to the claim for service connection decided below.  Additionally, as a VA treatment record would not contain evidence of a claim for service connection for ischemic heart disease, nor would the March 2010 record be pertinent to the issue of entitlement to an initial schedular rating in excess of 30 percent for ischemic heart disease post CABG prior to August 6, 2008, remand to obtain this record prior to adjudicating these claims is also not necessary.  See Soyini, 1 Vet. App. at 546.  

The claim for a schedular rating in excess of 30 percent for ischemic heart disease post CABG is being remanded below to obtain any available fee-basis records regarding cardiac rehabilitation from a private facility following the Veteran's August 2008 CABG surgery.  As records of cardiac rehabilitation would not be pertinent to the claim for service connection for residuals of malaria and would not include a claim for service connection for ischemic heart disease, they are not pertinent to the service connection or earlier effective date claims decided below.  Further, as these records are dated after August 6, 2008, they are not pertinent to the claim for an initial schedular rating in excess of 30 percent for ischemic heart disease decided below.  Remand to obtain these records prior to addressing these claims, therefore, is not warranted.  See Soyini, 1 Vet. App. at 546.  

The Board further notes that a March 2008 VA consultation request indicates that the Veteran had a positive stress test for ischemia in August 2007.  While the claims file includes a stress test from June 2007, no stress test from August 2007 is of record.  However, as indicated above, the claims file includes VA treatment records dated from January 1997 to October 2008.  These records include treatment from August 9, 2007, the date of the reported stress test, which make no mention of a stress test being conducted.  Accordingly, it appears that the March 2008 reference to a stress test from August 2007 was no more than a typographical error.  

The claims file also includes a January 2003 Social Security Administration (SSA) inquiry indicating that a claim was denied.  However, as records pertaining to an SSA claim denied prior to January 2003 would not include evidence of current residuals of malaria during or proximate to the pendency of the current claim, would not contain evidence of a claim for service connection for ischemic heart disease, and would not be pertinent to the issue of entitlement to an initial schedular rating in excess of 30 percent for ischemic heart disease post CABG prior to August 6, 2008, remand to obtain SSA records is also not necessary.  See Soyini, 1 Vet. App. at 546.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

Service Connection for Residuals of Malaria

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of malaria is not warranted.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the claim for service connection for residuals of malaria must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Veteran has repeatedly asserted that he was treated for malaria in service in April 1970.  His service treatment records document that, in April 1970, he presented to the emergency room with a fever of 104 degrees, chills, and back pain, after just having returned from 30 days of leave.  He reported a sore throat and episodes of fever and chills with dysuria and back pain for several weeks.  It was noted that the Veteran had been in a non-endemic area for malaria, with no cases at all in this area for several months.  The provisional diagnosis was that the Veteran's history was compatible with malaria, but the clinician doubted this diagnosis; rather, the provisional diagnosis was rule out pyelonephritis.  The Veteran was hospitalized for 10 days, during which time 6 malaria smears were negative.  Throat culture and chest X-ray were also negative.  The diagnosis was pharyngitis, organism unknown.  On separation examination in August 1970, the clinical evaluation of all systems was normal and the Veteran described his condition as "good."  

The Veteran has reported recurrences of malaria since service.  In a January 1994 statement, the Veteran commented, "Although I cannot specifically state that I have had recurrent attacks of malaria since Vietnam, I know that I have undergone some events that were reminiscent of such attacks."  During a June 1994 RO hearing, he testified that he had experienced relapses of what he thought was malaria since 1970, describing times of high fever, shakiness, an upset stomach, and "feeling bad all over."  He denied any recurrences of malaria between his April 1970 treatment and separation from service in August 1970.  

During an April 1999 VA Agent Orange registry examination, the Veteran reported being hospitalized for three weeks in 1969 with a diagnosis of presumptive malaria.  The impression included history of malaria, remote.  

A March 2000 VA discharge summary regarding a period of hospitalization from July 1999 to March 2000 includes malaria among the discharge diagnoses.  A July 1999 record from that period of hospitalization includes the Veteran's report that he was hospitalized for three weeks during service with a working diagnosis of malaria.   

In light of the Veteran's reports of treatment for malaria during service, and his statements regarding post-service recurrences, he was afforded a VA examination in July 2011 to determine whether he had current residuals of his in-service illness.  The July 2011 VA examiner reviewed the claims file and interviewed and examined the Veteran.  She specifically discussed the service treatment records pertaining to the Veteran's treatment in April 1970.  The Veteran discussed the history of his illness, reporting that he was hospitalized for two weeks in 1970 and again had similar symptoms in 1986-1987, which felt like the same illness he had in Vietnam.  He reported being hospitalized for two days while imprisoned in the 1980s for this illness, although he did not recall if any tests were done that showed any illness.  He added that his symptoms again recurred in 1994-1995 while he was in rehabilitation, and reported that he had been healthy since then.  In recording the Veteran's medical history, the examiner noted that the last exacerbation of malaria was in 1994.  In recording the Veteran's medical history, the examiner noted that he experienced headache, fatigue, mouth ulcers, anorexia, urinary frequency, shortness of breath, memory loss, confusion, depression, inability to concentrate, sleep disturbance, numbness, paresthesias, hearing loss, and ringing in the ears, and reported chloracne since service.  However, the examiner made no findings regarding present symptoms related to the Veteran's claimed residuals of malaria.  Rather, the examiner indicated that the date of the last exacerbation of malaria was in 1994 and there had been no exacerbations in the past 12-month period.  On examination, the examiner indicated that there was no history of malaria relapses and the disease/condition was not currently present or active.  

The examiner responded to the request for an opinion as to whether the Veteran had residuals of an in-service infectious disease as a result of his illness in April 1970.  After reviewing the evidence of record and discussing the case with an infectious disease physician, the examiner opined that residuals of an in-service infectious disease were not caused by or a result of illness incurred in service in April 1970.  She explained that there was no evidence that the Veteran had malaria in service, or was ever diagnosed with malaria in service; rather, she noted that his illness in April 1970 was diagnosed as pharyngitis, unknown organism, which would not be expected to cause any long term residual.  She commented that the similar illnesses that the Veteran reported in 1986-1987 and 1994-1995 could be related to hepatitis C infection, bacterial or viral illness, or drug and alcohol withdrawal.  The examiner stated that there was no evidence of malaria and no evidence of malaria residuals.  

The July 2011 VA examiner's opinion is highly probative of whether the Veteran has current residuals of malaria.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion after interview with and examination of the Veteran as well as review of the claims file and discussion with an infectious disease specialist.  Her opinion was also supported by a clearly-stated rationale.  Significantly, this examiner concluded that the Veteran did not have residuals of malaria and his in-service pharyngitis would not be expected to cause any long term residuals.  

The Veteran has reported experiencing illnesses similar to his April 1970 in-service illness after service (specifically, in 1986-1987 and 1994-1995).  The Veteran is competent to describe symptoms which are capable of his lay observation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, the Veteran is competent in certain situations to provide a diagnosis of a simple condition but he is not competent to provide evidence as to more complex medical questions.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The question of whether the Veteran's post-service illnesses were recurrences of his April 1970 illness is a complex medical question.  As noted by the July 2011 VA examiner, the recurrences had many potential etiologies and in this case the Veteran does not have the medical experience necessary to determine the cause of his symptoms.  Therefore, the Board finds more probative the opinion of the July 2011 VA examiner.  

In any event, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran himself reported during the July 2011 VA examination that the most recent recurrence of symptoms related to his in-service illness was in 1994-1995 and he had been healthy since then.  Symptoms occurring in 1994-1995, several years prior to the Veteran's filing of his current claim in December 2003, would not satisfy the requirement of a current disability, nor are they so proximate to the filing of the claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Similarly, although the March 2000 VA discharge summary included malaria among the discharge diagnoses, this reference to malaria, over three years prior to the filing of the current claim, also would not satisfy the requirement of a current disability during the pendency of the claim and is not so proximate to the filing of the claim as to constitute evidence of a current disability.  

Given that there is no competent evidence of current residuals of malaria, the Board must conclude that service connection is not warranted.  

For all the foregoing reasons, the claim for service connection residuals of malaria is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date for the Grant of Service Connection for Ischemic Heart Disease

VA treatment records reflect that a June 5, 2007 stress test revealed an ischemic clinical response.  The August 2012 rating decision indicates that, in July 2012, special review of the Veteran's file was mandated to determine the earliest date of claim per 38 C.F.R. § 3.816 pertaining to the Nehmer Court Order.  The RO indicated in that rating decision that the evidence of record showed that the earliest claim for ischemic heart disease were VA treatment records received in September 2008.  The RO proceeded to grant service connection and assign an effective date of June 5, 2007 based on the results of the stress test from that date showing ischemia, and the diagnosis being later confirmed as coronary artery disease.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).

Specifically, a Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which include ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  75 Fed. Reg. 53,202 (August 31, 2010).  

Certain effective date rules apply in the different situations.  If a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1).  If there was a claim for benefits for the covered herbicide disease pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  If a claim as described in 38 C.F.R. § 3.816(c)(1) or (c)(2) was received within one year of the Veteran's separation from service, the effective date of the award shall be the day after separation from service.  38 C.F.R. § 3.816(c)(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4). 

The Veteran in this case served in Vietnam and has a diagnosis of ischemic heart disease.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to June 5, 2007 for the award of service connection for ischemic heart disease post CABG.  

In this regard, the record reflects that the Veteran never filed a claim seeking service connection for ischemic heart disease, or a claim that can reasonably be construed as seeking service connection for ischemic heart disease.  

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  

In summary, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The record does not reflect any communication from the Veteran indicating an intention to seek service connection for ischemic heart disease.  Rather, the Veteran initially filed a claim for service connection for PTSD, malaria, a shrapnel injury to the left leg, hearing loss, and gastritis in January 1993, at which time he asserted that he was totally disabled.  In January 2002, the Veteran's attorney indicated that the Veteran was seeking service connection for "all medical and psychiatric conditions noted in his service medical records" and "all medical and psychiatric conditions he now suffers that are subject to service connection pursuant to the principles set forth in 38 C.F.R. § 3.303."  She added that, in the alternative, the Veteran was seeking non-service connected pension.  A January 2003 letter from the Veteran's attorney to the VA Homeless Veterans Coordinator at the RO requests assistance with the claim for non-service connected pension.  The attorney stated, "We are trying to get the veteran service connected but we want to get him his nonservice connected pension first so he will have some money on which to live."  This letter does not identify the disabilities for which service connection was being sought.  Later in January 2003, the Veteran's attorney submitted evidence in support of the claim for non-service connected pension.  Several days later, she submitted another letter regarding the claim for non-service connected pension.  In conjunction with the January 2003 claim for non-service connected pension, the Veteran submitted a VA Form 21-527, Income-Net Worth and Employment Statement, however, while the Veteran reported being under a doctor's care in the past 12 months, he did not identify the nature of his illness.  

In December 2003, the Veteran, via his attorney, filed a claim for service connection for PTSD, depression, hepatitis C, disorders arising from malaria, hearing loss, tinnitus, gastritis, "all other psychiatric and/or psychological conditions either incurred in or aggravated by the Veteran's period of active duty", and "any and all physical disabilities, either incurred in or aggravated by the Veteran's period of active duty."  

Regarding the January 2002 and December 2003 claims for service connection for "all medical and psychiatric conditions" and "any and all physical disabilities", the Board notes that, in order for these statements to be construed as a claim for service connection for ischemic heart disease, the claim must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  Identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski, however, that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  Brokowski, 23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the general claims for service connection for "all medical and psychiatric conditions" and "any and all physical disabilities" filed in January 2002 and December 2003, do not adequately identify a claim for service connection for ischemic heart disease.  

The Board has considered that VA treatment records, including records dated prior to June 5, 2007, make references to symptoms such as chest pain and shortness of breath.  For example, in July 2000, the Veteran presented to the VAMC with a complaint of chest pain with arm numbness for over a year.  He reported going to the emergency room that morning, where an EKG was performed.  He stated that his pain was worse when he took a breath.  The assessment was costochondritis.  In February 2001, the Veteran described anxiety attacks for the past month, during which he became very anxious and experienced tightness in his chest and numbness down his left arm.  He denied exertional chest tightness or left arm numbness not associated with these episodes, and his exercise tolerance was described as normal.  The assessment was anxiety.  The physician commented that there was no evidence of an underlying medical problem at that time.  In August 2001, the Veteran presented to the Columbia VAMC with complaints of elevated blood pressure and episodes of chest pain.  He reported that he had been given nitroglycerin in 1998 related to an irregular heart rate and had to take it for chest pain.  The physician's note reports that the Veteran described a longstanding history of high blood pressure which had increased in the past several weeks, as well as periods of a racing heart with associated chest pain over the past two weeks.  The Veteran reported a history of "rhythm problems" diagnosed at the Kansas City VAMC, but the physician indicated that no reference was found in his chart.  The assessment was poorly controlled hypertension, possible arrhythmia.  The physician commented that the Veteran's chest pain appeared to be costochondritis, although he could not rule out possible coronary artery disease contributing to his symptoms.  A note from later in the day of the Veteran's August 2001 admission reflects an assessment of moderate myolysis, secondary to heat exposure versus statins, and hypertension.  The physician  commented that he was not aware of any history of arrhythmias.  Another note from later during the admission indicates that the Veteran had presented with midline chest pain which was determined to be due to costochondritis.  His EKG was described as unremarkable.  The following day, the Veteran reported feeling better and denied chest pain.  The assessment was myopathy, hypertension, and depression.  Later in August 2001, the Veteran returned with high blood pressure.  He denied shortness of breath, chest pain, or headache.  The impression was hypertension.   The Veteran subsequently denied chest pain/angina/shortness of breath  during VA treatment in September 2001.  

During VA treatment in July 2003, the Veteran reported that he had shortness of breath and effort-related shortness of breath on climbing one flight of stairs, which resolved when he lied down. He also described possible angina.  An addendum reports that the Veteran was "feeling better" but the issue of cardiac contribution to his effort related shortness of breath was still obscure.  As discussed above, a stress test performed on June 5, 2007 revealed an ischemic clinical response.  

Despite the references to chest pain and shortness of breath in the VA treatment records dated prior to June 5, 2007, these records cannot substantiate the claim for an earlier effective date for the grant of service connection.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon, 12 Vet. App. at 35; see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Moreover, even considering the January 2002 and December 2003 general claims for service connection for "all medical and psychiatric conditions" and "any and all physical disabilities" the references in the VA treatment records to chest pain and shortness of breath are not adequate to identify service connection for ischemic heart disease as a benefit being sought by the Veteran.  In this regard, the Veteran's complaints were attributed to other diagnoses in July 2000 and February 2001 (costochondritis and anxiety, respectively).  While the physician who evaluated the Veteran in August 2001 commented that he could not rule out possible coronary artery disease contributing to the Veteran's symptoms, he also stated that the Veteran's chest pain appeared to be costochondritis.  Subsequent records from this admission reflect diagnoses other than ischemic heart disease (moderate myolysis, secondary to heat exposure versus statins; hypertension; and myopathy).  Similarly, the July 2003 record indicates only that the issue of cardiac contribution to the Veteran's effort related shortness of breath was still obscure.  While the July 2003 record was included among the numerous records submitted by the Veteran's attorney in December 2003, this inclusion does not demonstrate an intention on the part of the Veteran to seek service connection for ischemic heart disease.  As the Court noted in Brokowski, "the indiscriminate inclusion of materials with an application for benefits cannot be used as a pleading device to require the Secretary to conduct an unguided safari through the record to identify all conditions for which the Veteran may possibly be able to assert entitlement to a claim for disability compensation.  Such a requirement would nullify the specificity required by § 3.155(a)."  Brokowski, 23 Vet. App. at 89.

The Board has also considered that, a claim for pension may be a claim for compensation.  38 C.F.R. § 3.151(a).  At the same time, VA is not required by law to treat a veteran's claim for pension as a claim for compensation.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to claim service connection within veteran's non-service connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" in the regulation, clearly indicates discretion).  While the Veteran indicated in his January 1993 claim that he was totally disabled, he clearly filed a claim for service connection for PTSD, malaria, a shrapnel injury to the left leg, hearing loss, and gastritis at that time, and made no mention of a heart condition.  Similarly, no reference was made to a heart condition in conjunction with the January 2002 or January 2003 claims for non-service connected pension, or the VA Form 21-527 submitted in conjunction with the claim.  Accordingly, the Board cannot conclude from review of these communications that the Veteran was intending to seek service connection for ischemic heart disease at that time.  

There is also no subsequent communication from the Veteran expressing an intention to file a claim for service connection for ischemic heart disease.  Rather, in June 2004, the Veteran filed an NOD with a May 2004 rating decision, indicating that he believed he was entitled to service connection for hepatitis C, major depression, PTSD, tinnitus, hearing loss, residuals of malaria, and gastritis.  No mention was made of ischemic heart disease.  In April 2005, the Veteran's attorney submitted a statement from the Veteran regarding dates of treatment at various VA facilities.  Again, no mention was made of ischemic heart disease.  In a July 2005 response to an SOC, the Veteran's attorney reiterated that the Veteran believed he was entitled to service connection for hepatitis C, major depression, PTSD, tinnitus, hearing loss, residuals of malaria, and gastritis.  Again, no mention was made of ischemic heart disease.  In January 2006, the attorney submitted additional evidence in support of the claims for service connection for hepatitis C, major depression, PTSD, tinnitus, hearing loss, residuals of malaria, and gastritis.  This correspondence does not reference ischemic heart disease.  In August 2008, the Veteran's attorney responded to a July 2008 SSOC regarding service connection for PTSD, tinnitus, hearing loss, residuals of malaria, and gastritis, but made no mention of ischemic heart disease.  Later that month, 2008, the attorney again submitted medical records in support of the "pending claims" but did not mention ischemic heart disease.  
  
Following the November 2009 Joint Motion for Remand, the Veteran's attorney responded in March 2010, discussing the requests to reopen claims for service connection for PTSD and residuals of malaria.  She did not discuss ischemic heart disease.  In August 2010, the Veteran's attorney responded to a letter sent in conjunction with the claims for service connection for PTSD and malaria.  This response does not mention ischemic heart disease. 

Simply stated, there is no communication from the Veteran, or his representative, seeking service connection for ischemic heart disease.  Rather, instead of the Veteran filing a claim seeking service connection for ischemic heart disease, his case was subject to a special review conducted pursuant to Nehmer that commenced in July 2012.  As there was no prior claim (either previously denied or currently pending) for service connection for ischemic heart disease, then the effective date of the award shall be determined in accordance with the general effective date provisions (i.e., 38 C.F.R. §§ 3.114 and 3.400).  See 38 C.F.R. § 3.816(c)(4).  

As noted, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010.  Therefore, the Veteran is not entitled to an effective date prior to the date ischemic heart disease was added to the list of diseases subject to presumptive service connection based on herbicide exposure, which is August 31, 2010.  However, the Board will not disturb the earlier, more favorable effective date assigned by the RO.  

For all the foregoing reasons, the claim for an effective date earlier than June 5, 2007 for the grant of service connection for ischemic heart disease post CABG is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Higher Initial Rating for Ischemic Heart Disease

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In the August 2012 rating decision, the RO granted service connection and assigned an initial 30 percent rating for ischemic heart disease post CABG, effective June 5, 2007.  A 100 percent rating was established effective August 6, 2008 based on surgical or other treatment necessitating convalescence.  The 30 percent rating was resumed December 1, 2008.  

The Veteran's ischemic heart disease is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Considering the pertinent evidence of record in light of the law, the Board finds that a 100 percent rating is warranted from August 5, 2008, the date of the Veteran's admission to the hospital for his CABG the following day.  However, neither an initial schedular rating in excess of 30 percent, nor a temporary total rating, is warranted prior to August 5, 2008.  

As an initial matter, the record reflects that the Veteran was admitted to undergo a CABG on August 5, 2008.  The surgery was performed the following day.  While the RO assigned a 100 percent rating effective from the date of the surgery, Diagnostic Code 7017 instructs that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Accordingly, as he was admitted on August 5, 2008, a 100 percent rating is warranted beginning on that date.  38 C.F.R. § 4.104, Diagnostic Code 7017.  The Board recognizes that compensation is paid on the first day of the month following the effective date and, therefore, the grant of 100 percent rating effective from August 5, 2008 is technical in nature.  See 38 C.F.R. § 3.31.  Nevertheless, as this was the date of admission, the Board finds that a 100 percent rating is warranted from this date.  

Turning to the question of whether an initial schedular rating in excess of 30 percent is warranted prior to August 5, 2008, the Board notes that, while he had not yet undergone a CABG for his coronary artery disease during this period, Diagnostic Code 7005, evaluating arteriosclerotic heart disease (coronary artery disease) provides the same criteria for ratings of 30, 60, and 100 percent as Diagnostic Code 7017.  

On June 5, 2007, the Veteran underwent a stress test which revealed METS attained to be 6:10.  The cardiologist noted that, towards the end of exercise, the Veteran reported mild mid-chest burning.  His symptoms improved within a few minutes into recovery.  The impression was ischemic clinical response, electrocardiographic response of ischemic submaximal exercise ECG, exercise capacity of approximately 38 percent of normal in referral males, and a Duke prognostic treadmill score of -5.  

An April 2008 VA treatment record reports that the Veteran had no documented history of coronary artery disease or congestive heart failure, although he had a history of hypertension and had been diagnosed about a year earlier with right renal artery stenosis, for which he underwent successful angioplasty in August 2007.  The Veteran described gradually worsening chest pains for the past year.  The physician commented that the Veteran did not have any evidence of congestive heart failure at that time.  The physician explained that he believed the Veteran may be having underlying coronary artery disease.  A June 2008 stress test revealed an impression of positive Adenosine-Cardiolite stress test for ischemic EKG changes and positive Adenosine-Cardiolite stress test for chest pain.  The report notes that the Veteran had mild substernal chest pain which radiated to the neck during the latter half of the infusion and resolved on its own at 2'0" of the infusion.  The stress test showed left ventricular ejection fraction of 61%.   

In July 2008, the Veteran underwent outpatient left heart catheterization because of his positive functional study and chest pain.  Ejection fraction was 70 percent.  The diagnosis was 3 vessel coronary artery disease and normal left ventricular systolic function (ejection fraction=70%).  It was recommended that the Veteran undergo consultation for possible CABG.  On August 5, 2008, the Veteran was admitted for coronary artery disease to undergo CABG the following day.  

The above evidence demonstrates that the Veteran attained METS of 6:10 on the June 2007 stress test, and left ventricular ejection fraction has been no less than 61% during the period prior to August 5, 2008.  There is also no evidence of congestive heart failure during this period; rather, the physician who evaluated the Veteran in April 2008 commented that there was no documented history of congestive heart failure and there was no evidence of congestive heart failure at that time.  As there is no evidence of congestive heart failure, workload of 5 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 50 percent or less, a rating in excess of 30 percent is not warranted during this period.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.  

In light of the argument that the Veteran is entitled to a 100 percent rating earlier than August 6, 2008, and as the RO considered entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30, the Board has also considered whether a 100 percent rating may be warranted prior to August 5, 2008 for surgery requiring at least one month of convalescence or with surgery with severe postoperative residuals.  

In August 2007 the Veteran underwent catheterization of the right common femoral artery for right renal artery stenosis.  It is unclear whether the right renal stenosis may be related to the service-connected ischemic heart disease, regardless, even if it were, there is no indication that the August 2007 catheterization of the right common femoral artery resulted in at least one month of convalescence or severe postoperative residuals. Rather, the discharge instruction sheet indicates that the Veteran could resume normal activity after two days, but should not lift anything over 10 pounds for one week or until his wound healed.  A follow-up phone call from three days after the renal arteriogram reflects that the Veteran's pain was tolerable, he had no nausea, wound, or dressing problems, and he was voiding without difficulty.  No additional comments were made.  

Additionally, while the Veteran underwent outpatient left heart catheterization in July 2008, there is also no indication that this procedure resulted in at least one month of convalescence or severe postoperative residuals.  Rather, the procedure report states that there were no complications and it was recommended that the Veteran undergo consultation for possible CABG and aggressive medical management.  A VA treatment record dated nine days after the left heart catheterization reports that the Veteran reported more physical activity as he had tried to make a lot of changes since finding out he would have heart surgery.  He indicated that he was walking 1/2 to 3/4 of a mile daily.  

Accordingly, as the evidence does not show that the Veteran underwent surgery which required at least one month of convalescence or that resulted in severe postoperative residuals, related to his ischemic heart disease during the period from June 5, 2007 to August 5, 2008, a temporary total rating pursuant to 38 C.F.R. § 4.30 during this period is not warranted.  

For all the foregoing reasons, an initial schedular rating in excess of 30 percent for ischemic heart disease prior to August 5, 2008 is not warranted.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.  Additionally, the Board does not find that any other diagnostic code evaluating diseases of heart would be more appropriate for rating the Veteran's service-connected ischemic heart disease.  

For the reasons discussed above, the Board finds that a 100 percent rating for ischemic heart disease post CABG is warranted from August 5, 2008, but that the preponderance of the evidence is against the Veteran's claim for an initial schedular rating in excess of 30 percent for this disability, prior to August 5, 2008, to include a temporary total rating during this period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of malaria is denied.  

Entitlement to an effective date earlier than June 5, 2007 for the grant of service connection for ischemic heart disease post CABG is denied.

A 100 percent rating for ischemic heart disease post CABG is granted effective August 5, 2008, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial schedular rating in excess of 30 percent for ischemic heart disease post CABG, prior to August 5, 2008, to include the question of whether a temporary total rating is warranted during this period, is denied.


REMAND

Remand is required to obtain outstanding records and to afford the Veteran new VA examinations to evaluate the current severity of his service-connected PTSD and ischemic heart disease and to obtain a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability.  The Veteran has complained of at least some symptoms in conjunction with his service-connected ischemic heart disease that are not contemplated in the pertinent rating criteria.  In this regard, during VA treatment in March 2008, the Veteran complained of chest pain, sweats, nausea, and shortness of breath.  He indicated that he had been experiencing these symptoms for nine months and they had become progressively worse, with more frequency and a higher pain level.  He described relief with taking nitroglycerin.  The assessment included coronary artery disease and the Veteran was referred to cardiology.  While shortness of breath and chest pain are contemplated in the pertinent rating criteria, sweating and nausea are not.  During the July 2011 VA malaria examination, the Veteran reported that he had retired in 2004 because of a medical (physical) problem, specifically, heart surgery and cancer.  In light of this evidence, the VA examiner should provide an opinion as to whether the Veteran's ischemic heart disease has resulted in marked interference with employment at any time since June 2007.  Remand of the claim for a TDIU is also required to allow the AOJ to adjudicate the inextricably intertwined claim for service connection for chloracne raised in August 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and ischemic heart disease.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) VA treatment records dated between October 2008 and July 2010 and since March 2014 from the VA Eastern Kansas Healthcare System, to include a March 2010 psychiatric record, as referenced during the July 2011 VA PTSD examination, and (2) any fee basis records regarding cardiac rehabilitation at Lawrence Memorial Hospital, as referenced in a September 2008 VA consultation request.

If any identified records are not obtainable (or none exist), the claims folder must indicate this fact and the Veteran and his attorney should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA psychiatric examination to evaluate his PTSD.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

In addition, the examiner should comment upon whether the Veteran's PTSD has resulted in marked interference with employment at any time since December 2003.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his ischemic heart disease.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  He or she should indicate whether the Veteran has chronic congestive heart failure or has had more than one episode of acute congestive heart failure in the past year.  The examiner must also indicate whether the Veteran has left ventricular dysfunction and, if so, the percent of ejection fraction.

In addition, the examiner should comment upon whether the Veteran's ischemic heart disease has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating) at any time since June 2007.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After all of the above development has been completed, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.   

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Readjudication MUST include referral of the Veteran's increased rating for ischemic heart disease claim to the Director of the Compensation service for extraschedular consideration (exclusive of the period during which the Veteran was in receipt of a temporary total rating) under 38 C.F.R. § 3.321(b).  

6.  If any benefit sought remains denied the Veteran and his attorney should be provided an SSOC.  An appropriate period of time should be allowed for a response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 








							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


